Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-10 have been presented for examination based on the amendment filed on 8/25/2022.
2.	Objection to the abstract of the disclosure is withdrawn in view of comments presented on the amendment filed on 8/25/2022.
3.	Objection to the disclosure is withdrawn in view of amended specification presented on the amendment filed on 8/25/2022.
4.	Claim rejection of Claims 1-10 under USC 112(b) and claim interpretation under USC 112(f) is withdrawn based on the amendment filed on 8/25/2022.


Response to Applicant’s arguments 
    5. 	Applicant’s arguments regarding the rejection under 35 USC 101 have been fully considered but are not persuasive.
Examiner’s response:
  The examiner respectfully disagrees with applicant’s argument. 
Applicant argues that examiners should consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept. A claim does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept.   
Examiner respectfully points out that the recited limitation, as pointed out in the USC 101 rejection is not based on mathematical concept-rather the limitation itself recites a mathematical concept such as mathematical calculations/ mathematical relationships. As pointed out in the rejection, the computer program/processors etc. recited in the claims are generic computer tools used to implement the said limitations in a computerized environment. There are no additional limitations in the claims that could be termed as a limitation that is based upon a mathematical concept (i.e. practical application or integration of the mathematical concept into a practical application). 
Applicant further argues that the claims recite an improvement to a computer, technology or technical field in that the claims provide the ability to quickly determine the worst-case execution times of a program by a processor from a very limited number of executions as described in detail paragraphs [0098] and [0107] of Applicant's published application.
 Examiner point out that there is not a single limitation in the claim which provide the ability to quickly determine the worst-case execution times of a program by a processor from a very limited number of executions. Although the applicant , in the argument cites paragraphs in the specification that details the worst-case execution times of a program-however the claim language is devoid of how the worst-case execution times is determined or its relationship to the claimed subject matter., Examiner, in this regards,  would like to emphasize that  claims define the metes and bounds of the invention. It is noted that Applicant seeks to read limitations from the specification into the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Note that "limitations appearing in the specification will not be read into the claims, and ... interpreting what is meant by a word in a claim is not to be confused with adding an extraneous limitation appearing in the specification, which is improper." Intervet Am., v. Kee-Vet Labs., 887 F.2d 1050, 1053, 12 USPQ2d 1474 1476 (fed. Cir. 1989).
Finally, the applicant argues that additional elements recited in the claims provide "significantly more" than the recited judicial exception” and the claims should be eligible under Step 2B of the eligibility analysis. Examiner disagrees with this assertion and point out that claimed items mentioned in the relevant arguments are either parts of data initialization/ data gathering steps and/or insignificant pre/post solution activities and as such can not be considered as a “significantly more’ criteria as conceived in the eligibility analysis. The generic nature of the “benchmark program” and “an algorithm for determining the maximum likelihood” as narrated in the claim do not warrant these items to be considered as significantly more. 
Considering the above rebuttals of the argument, the USC 101 rejection is sustained in the current office action Applicant is urged to emphasize the relationship between worst-case execution times and the claimed algorithm in order to overcome the USC 101 rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-8 are device (i.e. system) claims directed to modeling execution time. Claim(s) 9-10 are method claims directed to modeling execution time. Therefore, claims 1-10 are directed to statutory category of invention. 

Regarding independent Claim 1
Step 2A – Prong One
 Independent claim 1 recite –“the constructor furthermore being arranged to determine a set of characterization coefficients (alph[k]) by applying an algorithm for determining the maximum likelihood between the set of reference execution times (M0) and the sets of characterization execution times the set of characterization coefficients (alph[k]) characterizing the correspondence between each set (Mk) of characterization execution times and the set of reference execution times (MO), the device being arranged to return the set of process factors (F) and the set of characterization coefficients (alph[k])”- all of which are mathematical calculations and mathematical relationships.  The limitations above as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical steps but for the recitation of generic computer components. For example, the algorithm as specified in the limitation is described as mathematical calculations and relationships as specified in specification page 19 and formulae in specification annex A. Furthermore “the constructor” and “the device” as mentioned in the limitation are nothing but generic computer components as recited in the preamble of the claim e.g. “a computer device for characterizing execution time by a processor (P), comprising a memory” . 
Additionally the limitation - the constructor furthermore being arranged to determine, for each set of characterization configuration data (F[k]), a set (Mk) of characterization execution times (Mk[j]), each set (Mk) of characterization execution times (Mk[j]) comprising a number of characterization execution times (Mk[j]) which is equal to the number (T) of elements of the set of reference execution times (M0) and each characterization execution time (Mk[j]) being determined for a vector of initialization values (V) which is representative of the benchmark program (B) and the processor (P), by executing the benchmark program (B) by the processor (P) configured with a set of characterization configuration data (F[k]) and with a set of initialization values (V), -is also nothing but mathematical calculations and mathematical relationships because as mentioned in the previous limitation-“the constructor”, “the benchmark program ”  etc. are  nothing but generic computer components and the claimed mathematical calculations and mathematical relationships could be performed in human mind and/with simple pen and paper instead of using these generic computing components.  Therefore, The above limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical calculations and mathematical relationships. These limitations falls within the “Mathematical concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

ii)	 Step 2A – Prong Two (Integration into Practical Application)
	This judicial exception is not integrated into a practical application.  The claims recite the additional limitation of “A computer device for characterizing execution time by a processor (P),
comprising a memory arranged to receive a benchmark program (B), sets of characterization configuration data (F[k]) each representing a configuration of the processor (P) to be rated, and sets of execution case data (S), and a constructor arranged to determine, for each set of execution case data (S), a set of processor (P) and vector of initialization values (V) defining
the set of execution case data (S) for the benchmark program (B), and to determine, for each set
of execution case data (S), a reference execution time (M0[i]) by executing the benchmark program (B) according to the set of execution case data (S) by the processor (P) configured with the set of processor factors (F) with the vector of initialization values (V) associated with the set of execution case data (S), the whole collection of reference execution times forming a set of reference execution times (M0)”.
The claimed element - to receive a benchmark program (B), sets of characterization configuration data (F[k]) each representing a configuration of the processor (P) to be rated, and sets of execution case data (S), is a data gathering steps and can be termed  an insignificant pre-solution activity.  
The element a constructor arranged to determine, for each set of execution case data (S), a set of processor (P) and vector of initialization values (V) defining the set of execution case data (S) for the benchmark program (B), and to determine, for each set of execution case data (S), a reference execution time (M0[i]) by executing the benchmark program (B) according to the set of execution case data (S) by the processor (P) configured with the set of processor factors (F) with the vector of initialization values (V) associated with the set of execution case data (S), the whole collection of reference execution times forming a set of reference execution times (M0) -is a combinations of data gathering/data representation step and also an insignificant pre-solution activity. 
Additionally, the claimed elements such as “A computer device” “a processor”, “a memory”, “benchmark program data”  etc. to perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  
 	 As such these additional elements also does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

iii) 		Step 2B (Inventive Concept)
	Finally, the pre-processing step of receiving and rearranging data  values is categorized as insignificant extra solution activity under 2106.05(g).  Claim 1  only recite “A computer device” “a processor”, “a memory”, “benchmark program data” to perform the claimed steps and therefore only recite a general purpose computer rather than a specific machine under MPEP 2106.05(b), and are directed to mere instructions to apply the exception under MPEP 2106.05(f), and do not result in anything significantly more than the judicial exception.  The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.  The inclusion of the computer or memory and controller to perform the selecting and generating steps amount to nor more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claims 1 is not patent eligible.

Regarding independent Claim 9, the claim recites substantially similar limitations as Claim 1 and is rejected  under USC 101 using the same arguments.

	The dependent claims 2-8, and 10 recite additional steps of calculating. characterization execution times, formula to calculate the estimators, formula to calculate the variances, formula to calculate the characterization coefficients, formula to calculate the new characterization execution times, formula to calculate the new reference execution times, calculating a base of worst-case execution times etc. which are nothing but enunciation of further mathematical calculations, mathematical relationship and mathematical formula-all of which falls under the judicial exceptions of ‘mathematical concept’. Because the dependent claims recite additional steps which are all directed to judicial exceptions, claims 2-8 and 10 are also not patent eligible.
	
Allowable Subject Matter
7.	Claims 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 USC § 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion
8.  	Claims 1-10 are rejected.

9.  	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence Information
10. 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146